Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-11, 13 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent Pub. No. 2012/0193779) of record, in view of Chen (U.S. Patent Pub. No. 2009/0294938), in view of Dang (U.S. Patent Pub. No. 2009/0194864), in view of Lu (U.S. Patent Pub. No. 2012/0007228) of record.  
	Regarding Claim 1
	FIG. 9 of Lee discloses a semiconductor packaged device, comprising: a first semiconductor die (21) comprising a silicon substrate (common in the art) having a first surface, wherein the first semiconductor die further comprises a connection terminal (26); a first dielectric material (28+29) surrounding the first semiconductor die, the first dielectric material comprising a surface substantially level with the first surface; a TIM 
Lee fails to disclose the TIM is “a metal layer”; the redistribution layer comprises a conductive pad and a dielectric layer covering an upper surface of the conductive pad; 
FIG. 12 of Chen discloses a similar semiconductor packaged device, comprising a first semiconductor die (10) having a first surface; a first substrate (12c) electrically coupled to the first semiconductor die; a first dielectric material (16) surrounding the first semiconductor die; a redistribution layer between the first semiconductor die and the first substrate; a second dielectric material (600) encapsulating the first dielectric material and contacting the sidewall of the first dielectric material, the sidewall of the redistribution layer and the sidewall of the first substrate, and directly contacting a bottom surface of the first substrate, wherein the first dielectric material comprising a surface substantially level with the first surface, the redistribution layer comprises a conductive pad and a dielectric layer covering an upper surface of the conductive pad; and a connector (11) electrically coupling the first semiconductor die to the conductive pad (15) of the redistribution layer. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Chen. The 
Lee as modified by Chen fails to disclose the TIM is “a metal layer”; the redistribution layer comprises “a first under bump metallization (UBM) between the connection terminal and the connector, the first UBM having a stepped shape; a second UBM between the conductive pad and the connector, the second UBM having a stepped shape and the connector having a first sidewall level with a sidewall of the first UBM and a second sidewall level with a sidewall of the second UBM”; and “an adhesivity between the metal layer and a dicing tape is lower than an adhesivity between the dielectric material and the dicing tape”. 
FIG. 4 (annotated below) of Dang discloses a similar semiconductor packaged device, comprising a TIM (406) which is a metal layer [0018]; a redistribution layer comprising a conductive pad (Pad) and a dielectric layer covering an upper surface of the conductive pad; a connector (416) electrically coupling the first semiconductor die (408) to the conductive pad of the redistribution layer; a first under bump metallization (UBM1) between the connection terminal (CT) and the connector, the first UBM having a stepped shape; and a second UBM (UBM2) between the conductive pad and the connector, the second UBM having a stepped shape. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Dang. The ordinary artisan would have been motivated to modify Lee in the above manner for the purpose of improving the integration module (Para. 6 of Dang).

    PNG
    media_image1.png
    289
    788
    media_image1.png
    Greyscale

With respect to “an adhesivity between the metal layer and a dicing tape is lower than an adhesivity between the dielectric material and the dicing tape”, said recitation relates to the material properties. Lee discloses the first dielectric material is epoxy resin [0061], and Dang discloses the TIM can be replaced by a metal layer of Cu or Al [0018]. It would have been obvious to one of ordinary skill in the art that an adhesivity between the metal layer and a dicing tape is lower than an adhesivity between the dielectric material and the dicing tape.
Lee as modified by Chen and Dang fails to disclose “the connector having a first sidewall level with a sidewall of the first UBM and a second sidewall level with a sidewall of the second UBM”. 
FIG. 8 of Lu discloses a similar semiconductor packaged device, wherein the redistribution layer (135) comprises a conductive pad (107); a connector (123); a first under bump metallization (UBM) (129); and a second UBM (117), wherein the first UBM having a stepped shape; the second UBM having a stepped shape; and the connector having a first sidewall level with a sidewall of the first UBM and a second sidewall level with a sidewall of the second UBM.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Lu. The ordinary 

	Regarding Claim 2
	FIG. 9 of Lee discloses a third dielectric material (28a directly below 21) laterally surrounding the connectors (26) and laterally surrounded by the first dielectric material, the first semiconductor die (21) is electrically coupled to the first substrate through the connectors on a second surface of the first semiconductor die opposite to the first surface.

	Regarding Claim 3
	FIG. 9 of Lee discloses the metal (as modified by Dang) layer (33), the first dielectric material, the redistribution layer and the first substrate (11) have equal widths.

	Regarding Claim 4
	FIG. 9 of Lee discloses the first substrate (11) comprises a plurality of through vias (12).

	Regarding Claim 5
FIG. 1 of Dang discloses a second semiconductor die (left 408) having a first surface leveled with the first surface of the first semiconductor die (right 408), wherein the metal [0018] layer (124) extends continuously from the first surface of the first semiconductor die and covering the first surface of the second semiconductor die.

	Regarding Claim 6
	FIG. 4 of Dang discloses the metal layer (406) is selected from a group consisting of Ti, Cu, Ni and Al [0018].

	Regarding Claim 7
	FIG. 9 of Lee discloses the heat spreader (36) comprising a bottom portion contacting an upper surface of the second substrate (100).

	Regarding Claim 9
	FIG. 9 of Lee discloses the second dielectric material comprises a tapered outer sidewall and the sidewall of the heat spreader comprises a slope parallel to the outer sidewall of the second dielectric material.

	Regarding Claim 10
	FIG. 9 of Lee discloses the second dielectric material physically contacts at least one of the through vias.

	Regarding Claim 11
	FIG. 9 of Lee discloses a semiconductor packaged device, comprising: a semiconductor die (21) comprising a silicon substrate (common in the art); a dielectric layer below the silicon substrate and a connection terminal (26) exposed through the dielectric layer; a first dielectric material (28+29) laterally surrounding the 
Lee fails to disclose the TIM is “a metal layer”; “the redistribution layer comprises a conductive pad; a connector electrically coupling the semiconductor die to the conductive pad of the redistribution layer; a first under bump metallization (UBM) between the connection terminal and the connector;Attorney Docket No. 18506-1022/US60355TSMC Ref. No. P20160396US00Application No. 15/255,539 TSMC REF: P20160396US00a second UBM exposed through the redistribution layer and electrically coupling the conductive pad to the connector, wherein the second UBM includes a stepped shape having first portion extending over a surface of the redistribution layer”; and “an adhesivity between the metal layer and a dicing tape is lower than an adhesivity between the dielectric material and the dicing tape”.
FIG. 12 of Chen discloses a similar semiconductor packaged device, comprising a first semiconductor die (10) having a first surface; a first substrate (12c) electrically coupled to the first semiconductor die; a first dielectric material (16) surrounding the first semiconductor die; a redistribution layer between the first semiconductor die and the first substrate; a second dielectric material (600) encapsulating the first dielectric material and contacting the sidewall of the first dielectric material, the sidewall of the redistribution layer and the sidewall of the first substrate, and directly contacting a bottom surface of the first substrate, wherein the first dielectric material comprising a surface substantially level with the first surface, the redistribution layer comprises a conductive pad and a dielectric layer covering an upper surface of the conductive pad; and a connector (11) electrically coupling the first semiconductor die to the conductive pad (15) of the redistribution layer. 

Lee as modified by Chen fails to disclose the TIM is “a metal layer”; the redistribution layer comprises “a first under bump metallization (UBM) between the connection terminal and the connector, the first UBM having a stepped shape; a second UBM between the conductive pad and the connector, the second UBM having a stepped shape and the connector having a first sidewall level with a sidewall of the first UBM and a second sidewall level with a sidewall of the second UBM”; and “an adhesivity between the metal layer and a dicing tape is lower than an adhesivity between the dielectric material and the dicing tape”. 
FIG. 4 (annotated above) of Dang discloses a similar semiconductor packaged device, comprising a TIM (406) which is a metal layer [0018]; a redistribution layer comprising a conductive pad (Pad) and a dielectric layer covering an upper surface of the conductive pad; a connector (416) electrically coupling the first semiconductor die (408) to the conductive pad of the redistribution layer; a first under bump metallization (UBM1) between the connection terminal (CT) and the connector, the first UBM having a stepped shape; a second UBM (UBM2) exposed through the redistribution layer and electrically coupling the conductive pad to the connector, the second UBM includes a stepped shape having first portion extending over a surface of the redistribution layer. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Dang. The 
With respect to “an adhesivity between the metal layer and a dicing tape is lower than an adhesivity between the dielectric material and the dicing tape”, said recitation relates to the material properties. Lee discloses the first dielectric material is epoxy resin [0061], and Dang discloses the TIM can be replaced by a metal layer of Cu or Al [0018]. It would have been obvious to one of ordinary skill in the art that an adhesivity between the metal layer and a dicing tape is lower than an adhesivity between the dielectric material and the dicing tape.
Lee as modified by Chen and Dang fails to disclose “the connector having a first sidewall level with a sidewall of the first UBM and a second sidewall level with a sidewall of the second UBM”. 
FIG. 8 of Lu discloses a similar semiconductor packaged device, wherein the redistribution layer (135) comprises a conductive pad (107); a connector (123) electrically coupling the semiconductor die (133) to the conductive pad of the redistribution layer; a first under bump metallization (UBM) (129) between the connection terminal and the connector;Attorney Docket No. 18506-1022/US60355TSMC Ref. No. P20160396US00Application No. 15/255,539 TSMC REF: P20160396US00a second UBM (117) exposed through the redistribution layer and electrically coupling the conductive pad to the connector, wherein the second UBM includes a stepped shape having first portion extending over a surface of the redistribution layer.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Lu. The ordinary 

	Regarding Claim 13
	The limitation “a surface energy between the metal layer and a dry film is less than a surface energy between the first dielectric material and the dry film” is related to material property (adhesion is a function of surface energy). Where the claimed and prior art products are identi-cal or substantially identical in structure or composi-tion, or are produced by identical or substantially identical processes, a prima facie case of either antici-pation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP2112.01

	Regarding Claim 14
	The limitation “the metal layer comprises a thermal conductivity between about 100 Watt/m*K and about 400 Watt/m*K” is related to material property. Where the claimed and prior art products are identi-cal or substantially identical in structure or composi-tion, or are produced by identical or substantially identical processes, a prima facie case of either antici-pation or obviousness has been established. In re Best,562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP2112.01

Claims 8, 12 and 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Lee, Chen, Dang and Lu, in view of Yu (U.S. Patent Pub. No. 2015/0108628) of record.  
	Regarding Claim 8

Lee as modified by Chen, Dang and Lu fails to disclose “a thermal interface material disposed in a space that is defined by the upper surface of the second substrate”.
FIG. 11 of Yu discloses a similar semiconductor packaged device, comprising a thermal interface material (16) disposed in a space that is defined by the upper surface of the second substrate (14).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Yu, such that the space is defined by the outer sidewall of the second dielectric material, the heat spreader, an upper surface of the metal layer and an upper surface of the second substrate. The ordinary artisan would have been motivated to modify Lee in the above manner for the purpose of improving heat dissipation (Para. 2 of Yu).

	Regarding Claim 12
Lee as modified by Chen, Dang and Lu discloses Claim 11, comprising a thermal interface material (33) over the semiconductor die (Lee); and a heat spreader (36) over the thermal interface material and laterally surrounding the second dielectric material, wherein the second dielectric material comprises an outer sidewall between the semiconductor die and the heat spreader. 
Lee as modified by Chen, Dang and Lu fails to explicitly disclose “a space is between the outer sidewall of the second dielectric material, the heat spreader, an upper surface of the metal layer and an upper surface of the second substrate”. 

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Yu, such that the space is defined by the outer sidewall of the second dielectric material, the heat spreader, an upper surface of the metal layer and an upper surface of the second substrate. The ordinary artisan would have been motivated to modify Lee in the above manner for the purpose of improving heat dissipation (Para. 2 of Yu).

	Regarding Claim 15
	FIG. 11 of Yu discloses the thermal interface material (16) is disposed over the second dielectric material (19), and the space covers an entirety of the semiconductor die (10) and laterally surrounds the second dielectric material

	Regarding Claim 16
	Modified Lee discloses the thermal interface material comprises a melting temperature less than the metal layer, and the heat spreader comprises a top portion spaced apart from and parallel with the upper surface of the metal layer.
	
Claims 21 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Chen, in view of Yu’97 (U.S. Patent Pub. No. 2013/0093097), in view of Lindsey (U.S. Patent No. 8,450,188) of record. 
	Regarding Claim 21
	FIG. 9 of Lee discloses a semiconductor packaged device, comprising: a first semiconductor die (21) comprising a silicon substrate (common in the art);Attorney Docket No. 18506-1022/US60355 a redistribution layer (11b) electrically coupled to the first semiconductor die; a first connector (26) electrically coupling the redistribution layer to the first semiconductor die; a first substrate (11) comprising conductive vias (12) electrically couple to the first semiconductor die through the redistribution layer; a first dielectric material (28+29) laterally surrounding the first connectors, and the first semiconductor die; an underfill layer (28a directly below 21) laterally surrounding the first connectors; a second dielectric material (103 and the dielectric between 36 and 10) encapsulating the first semiconductor die and the first dielectric material, and contacting a bottom surface of the first substrate; a TIM layer (33) directly contacting the silicon substrate of the first semiconductor die and directly contacting and covering an entirety of an upper surface of the first dielectric material, the TIM is a film conformal to the first surface of the first semiconductor die and the surface of the first dielectric material; a second substrate (100) electrically coupled to the first substrate; wherein a sidewall of the first dielectric material, a sidewall of the first substrate, a sidewall of the TIM layer and a sidewall of the redistribution layer are aligned and contacting an inner sidewall of the second dielectric material, wherein the second dielectric layer comprises a bottom surface facing the second substrate and having a first width, a second width measured at the 
Lee fails to disclose “a second semiconductor die spaced apart from the first semiconductor die”; the TIM is “a metal layer”; “an under bump metallization (UBM) disposed between the first semiconductor die and the first connector, wherein the UBM has a stepped shape laterally surrounding an upper portion of the first connector”; and “an adhesivity between the metal layer and a dicing tape is lower than an adhesivity between the dielectric material and the dicing tape”.
FIG. 12 of Chen discloses a similar semiconductor packaged device, comprising a first semiconductor die (10) having a first surface; a first substrate (12c) electrically coupled to the first semiconductor die; a first dielectric material (16) surrounding the first semiconductor die; a redistribution layer between the first semiconductor die and the first substrate; a second dielectric material (600) encapsulating the first dielectric material and contacting the sidewall of the first dielectric material, the sidewall of the redistribution layer and the sidewall of the first substrate, and contacting a bottom 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Chen. The ordinary artisan would have been motivated to modify Lee in the above manner for the purpose of reducing cost (Para. 10 of Chen).
Lee as modified by Chen fails to disclose “a second semiconductor die spaced apart from the first semiconductor die”; the TIM is “a metal layer”; “an under bump metallization (UBM) disposed between the first semiconductor die and the first connector, wherein the UBM has a stepped shape laterally surrounding an upper portion of the first connector”; and “an adhesivity between the metal layer and a dicing tape is lower than an adhesivity between the dielectric material and the dicing tape”. 
FIG. 15 of Yu’97 discloses a similar semiconductor packaged device, comprising a TIM (66) which is a metal layer [0033]; a redistribution layer comprising a first connector (42) electrically coupling the redistribution layer to the first semiconductor die (62); an under bump metallization (38) disposed between the first semiconductor die and the first connector, wherein the UBM has a stepped shape laterally surrounding an upper portion of the first connector. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Yu’97. The 
With respect to “an adhesivity between the metal layer and a dicing tape is lower than an adhesivity between the dielectric material and the dicing tape”, said recitation relates to the material properties. Lee discloses the first dielectric material is epoxy resin [0061], and Yu’97 discloses the TIM layer can be replaced by a metal layer of Ag or Au [0033]. It would have been obvious to one of ordinary skill in the art that an adhesivity between the metal layer and a dicing tape is lower than an adhesivity between the dielectric material and the dicing tape.
Lee as modified by Chen and Yu’97 fails to disclose “a second semiconductor die spaced apart from the first semiconductor die” and “the metal layer is configured to be in contact with a dicing tape”. 
FIG. 7 of Lindsey discloses a similar semiconductor packaged device, comprising a second semiconductor die (left 24) spaced apart from the first semiconductor die (right 24); a metal layer (12) contacting the first semiconductor die and the second semiconductor die; the metal layer is configured to be in contact with a dicing tape (16); wherein an adhesivity between the metal layer and a dicing tape is lower than an adhesivity between the dielectric material and the dicing tape (FIG. 8 shows tape 16 is removed from metal layer 12).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Lindsey. The ordinary artisan would have been motivated to modify Lee in the above manner so that the die remains firmly attached (Col. 3, Lines 32-47 of Lindsey).

	Regarding Claim 22
	FIG. 9 of Lee discloses a heat spreader (36) laterally surrounding the redistribution layer (26) and the first substrate (11).

Claims 23 and 24 rejected under 35 U.S.C. 103 as being unpatentable over Lee, Chen, Yu’97 and Lindsey, in view of Yu.
	Regarding Claim 23
	Lee as modified by Chen, Yu’97 and Lindsey discloses Claim 22.
Lee as modified by Chen, Yu’97 and Lindsey fails to disclose “a thermal interface material in a space between an outer sidewall of the second dielectric material and an inner sidewall of the heat spreader”.
	FIG. 11 of Yu discloses a similar semiconductor packaged device, comprising a thermal interface material (16) in a space between an outer sidewall of the second dielectric material (19) and an inner sidewall of the heat spreader (24).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lee, as taught by Yu, such that the space is defined by the outer sidewall of the second dielectric material, the heat spreader, an upper surface of the metal layer and an upper surface of the second substrate. The ordinary artisan would have been motivated to modify Lee in the above manner for the purpose of improving heat dissipation (Para. 2 of Yu).

	Regarding Claim 24
.

Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892